Citation Nr: 1409726	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-21 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether a timely substantive appeal was perfected from a February 2007 rating decision which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether a timely substantive appeal was perfected from a February 2007 rating decision denying service connection for depression with "memory loss/problems."  

3.  Whether a timely substantive appeal was perfected from a February 2007 rating decision denying service connection for a concussion.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder with memory impairment.  

6.  Entitlement to service connection for recurrent traumatic brain injury (TBI) residuals to include concussion residuals.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1971 to July 1973.  

In February 2007, the New Orleans, Louisiana, Regional Office (RO), in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied service connection for depression with "memory loss/problems" and a concussion.  In December 2007, the RO, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of service connection for PTSD and denied the claim on the merits.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 RO decision which determined that the Veteran's February 2010 Appeal to the Board (VA Form 9) from denial of service connection for PTSD, depression with "memory loss/problems," and a concussion was not timely.  In February 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues of service connection for depression with "memory loss/problems" and a concussion as entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder and impaired memory and recurrent TBI residuals to include concussion residuals, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD and service connection for both an acquired psychiatric disorder and recurrent TBI residuals are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  In February 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied service connection for both depression with "memory loss/problems" and a concussion.  The Veteran was informed in writing of the decision and his appellate rights in March 2007.  In January 2008, the Veteran submitted a notice of disagreement (NOD).  

2.  In July 2009, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for PTSD, depression with "memory loss/problems," and a concussion.  

3.  In December 2009, the Veteran informed VA that he had not received the July 2009 SOC.  

4.  On January 8, 2010, the RO re-issued the SOC to the Veteran.  In February 2010, the Veteran submitted an Appeal to the Board (VA Form 9) decision from the denial of service connection for PTSD, depression with "memory loss/problems," and a concussion which was received by the RO on February 17, 2010.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal was perfected from the February 2007 RO decision which determined that new and material evidence had not been submitted to reopen his claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).  

2.  A timely substantive appeal was perfected from the February 2007 RO decision denying service connection for depression with "memory loss/problems."  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).  

3.  A timely substantive appeal was perfected from the February 2007 RO decision denying service connection for a concussion.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In this decision, the Board finds that a timely substantive appeal was perfected from the February 2007 RO decision.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Timely Substantive Appeal

Appellate review will be initiated by a NOD and completed by a substantive appeal after a SOC is furnished to the Veteran.  The SOC will be issued to the Veteran.  He will be afforded a period of 60 days from the date the SOC is mailed to file his substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed Appeal to the Board (VA Form 9) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302.  

In February 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied service connection for both depression with "memory loss/problems" and a concussion.  The Veteran was informed in writing of the decision and his appellate rights in March 2007.  In January 2008, he submitted a NOD with the adverse decision.  In July 2009, the RO issued a SOC to the Veteran which addressed the issues of service connection for PTSD, depression with "memory loss/problems," and a concussion.  

In December 2009, the Veteran informed VA that he had not received the July 2009 SOC.  In response to the Veteran's request, the RO re-issued the SOC to the Veteran on January 8. 2010.  The Board finds that the Veteran's testimony and statements that he did not receive the July 2009 SOC are credible and that reissuance of the July 2009 SOC indicates VA's acceptance of the Veteran's assertion that the July 2009 SOC had been lost in the mail or otherwise failed to reach the Veteran.  

In February 2010, the Veteran submitted an Appeal to the Board (VA Form 9) decision from the denial of service connection for PTSD, depression with "memory loss/problems," and a concussion.  The substantive appeal was received by the RO on February 17, 2010.  

The Veteran's February 2010 Appeal to the Board (VA Form 9) was received on February 17, 2010, a date within 60 days of the issuance of the January 2010 SOC.  Therefore, the Board concludes that the Veteran's substantive appeal was timely.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  


ORDER

A timely substantive appeal was perfected from the February 2007 RO decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  

A timely substantive appeal was perfected from the February 2007 RO decision denying service connection for depression with "memory loss/problems."  
A timely substantive appeal was perfected from the February 2007 RO decision denying service connection for a concussion.  


REMAND

In light of the Board's decision above, the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD and service connection for both an acquired psychiatric disorder to include a depressive disorder and impaired memory and recurrent TBI residuals are on appeal.  

In his February 2010 Appeal to the Board (VA Form 9), the Veteran requested a "travel board or videoconference - whichever comes first."  The requested hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing.  The Veteran should be provided the appropriate written hearing notice.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 


	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


